PER CüRiam.
The complaint, when considered in the light most favorable to plaintiff, alleged facts sufficient to constitute a cause of action; and the evidence, when considered in the light most favorable to plaintiff, was sufficient to require that the' court submit the issues for jury determination. Hence, defendant’s demurrer to complaint “for failure ... to allege a eause of action,” -and defendant’s motion for judgment of nonsuit, were properly overruled.
*99Defendant’s remaining assignments of error, éxcept formal assignments, relate to (1) rulings on evidence, (2) portions of the charge, as given and (3) the court’s failure to' give additional instructions. Each of these assignments has received full consideration. In our view, none discloses prejudicial error or merits discussion in detail.
No error.